DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 16, 19-20 are objected to because of the following informalities:  
Claim 16, line 1, “claim 16” should be changed to - - claim 8- -.
Claim 19, “the electrical device” has no antecedent basis.  Also claim 20, “the device” has no antecedent basis.
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,018,460. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present case define obvious variant of parent case claims with only minor difference of wording.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 17, 19 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Hazani (U. S. Patent 8,542,819).
Regarding claims 8, Hazani figure 17b, includes telephone jack 43, bracket 170 with mounting fingers 171 module 175 read as a masking device attached to the bracket. 
Regarding claim 17 and 19, Hazani, see figure 17b, includes jack power system with telephone jack 43 fixed to wall, a bracket 170 attached to a wall and a module or converter 175 which converts single outlet to three outlets.  For claim 19, the sockets 34 are functional devices.  Above adequate, and in addition on column 24, lines 30-50 use of decorative feature for the modules are disclosed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hazani (U. S. Patent 8,542,819).
Regarding claim 9, figure 17b, Hazani discloses bracket is telephone jack frame.  but bracket lacks hole and screw.  See figure 14b has such features at 145, 143.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify at figure 17b to provide such features as taught by figure 14b so as to provide for secure attachment to wall.  
Regarding claims 10, 11, Hazani, figure 17b, discloses the claimed invention except for use of decorative feature.  See figure 34a and in column 24, lines 30-50.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify figure 17b to provide such features as taught by 34a so as to provide for good appearance.  
Regarding claim 12, Hazani, figure 17b, discloses the claimed invention except for shelf.  See figure 32b at part 324 read as shelf.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Figure 17b to provide such features as taught by figure 32b so as to support a lamp.  
Regarding claim 20, Hazani, figure 17b, discloses the claimed invention except for a light.  See figure 32b, has light at 325, 324.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify figure 17b of Hazani device to provide such features as taught by figure 32b of Hazani device so as to provide for illumination.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hazani (U. S. Patent 8,542,819) in view of Mimran (U. S. 2008/0012423).
Regarding claim 1, Hazani discloses a telephone jack charging system comprising: a telephone jack 143 (see figure 4b) fixed to a wall; a bracket 120, see figure 12a attached to at least one of the wall or a telephone jack 143 covering; and a device 30 attached to the bracket 120, wherein the converter device comprises a telephone plug that is plugged into the telephone jack 143.  Hazani discloses the claimed invention except for a voltage converter electrically connected to a USB adapter and being labeled a converter, which provides a proper charging voltage to a female USB port.  Mimran discloses a USB socket at 26 and use of conversion circuit at 350 to convert voltage to the necessary level.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Hazani to provide such feature as taught by Mimran so as to enable powering of electrical device.  
Regarding claim 2, Hazani, see figure 17b, discloses the claimed invention except for at least one fixing screw 143a that passes through the bracket 120.   Figure 14a of Hazani device has screws at 143a, 143b.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify figure 17b to provide such features as taught by figure 14a so as to provide for strong attachment to wall.  
Regarding claim 3, Hazani, see figure 17b, discloses the claimed invention except for the converter device further comprises a shelf on a front face of the converter device.  See figure 32b has shelf at 324.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify figure 17b to provide such features as taught by figure 32b so as to enable use of l;a
Regarding claim 4, Hazani in view of Mimran discloses the bracket defines a telephone jack frame.
Regarding claim 5, Hazani in view of Mimran discloses the bracket comprises at least one mounting finger at 171.
Regarding claim.  7, Hazani in view Mimran discloses the converter device comprises at least one stabilizing arm.  But using figure 18a bracket 180 and with device arms 181 read as stabilizing arms, since the stabilizing the position of the converter to the bracket.
Regarding claim 18, Hazani discloses the claimed invention except for voltage conversion.  Mimran discloses a convert with USB sockets and voltage converters at 120, 140.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Hazani to form figure 17b device such features as taught by Mimran so as to enable charging electronic devices, the converter of figure 17b converter then supplying power to an electrical device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831